JOHNSON, J.,
dissents from the refusal of defendant’s right to appeal. Defendants retained attorney orally moved for an appeal immediately after the conviction, but failed to file a written motion, apparently because defendant had no funds to pay for a transcript. In my view, it was ineffective assistance of counsel when trial counsel failed to file a written motion for appeal and to request an indigency hearing on appointment of counsel. Although the fact that there is no transcript or tape of the testimony presently available places the State in a difficult position, defendant has the constitutional right to an appeal.